Citation Nr: 1212768	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  93-14 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1976 to February 1977.  He also served on active duty from June 1979 to December 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for schizophrenia. 

In August 2002, the Board reopened the Veteran's claim of service connection for an acquired psychiatric disorder based on new and material evidence. 

In May 2003, the Board remanded the case to the RO. 

In October 2003, the Board denied the Veteran's claim. The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2007, the Court granted a joint motion for remand (JMR) by the parties and remanded the claim back to the Board. 

In August 2007, the Board again denied the Veteran's claim.  The Veteran appealed the denial to the Court.  In July 2008, the Court granted a JMR by the parties and remanded the claim back to the Board. 

In December 2008, the Board again denied the Veteran's claim.  The Veteran appealed the denial to the Court.  In July 2009, the Court granted a JMR by the parties and remanded the claim back to the Board. 

In September 2010, the Board remanded the appeal to the RO for further development.  The case has now been returned to the Board for appellate disposition.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

This claim was remanded by the Board in September 2010.  Upon review of the claims file, the Board finds that the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Specifically, the Board remanded for the RO to obtain the Veteran's VA Medical Center (VAMC) treatment records since April 2003.  Following the Remand, no attempts were made by the RO to obtain these records.  

Additionally, the Board remanded for the RO to obtain the Veteran's private treatment records.  The RO sent the Veteran a letter dated in November 2011, requesting the names and addresses of his private medical providers.  In response, in December 2011, the Veteran provided his authorization (on VA Form 21-4142) to obtain the records for Dr. J.R.R., his private physician.  To date, no attempt has been made by the RO to obtain these private treatment records.  

Furthermore, the Board remanded for the RO to schedule the Veteran for a VA examination.  The Veteran was scheduled for this examination in December 2011.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the acquired psychiatric disorder "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In forming this opinion, the examiner considered the lay statements of record and the March 2003 VA examination report, as requested by the Board.  However, the Board also requested that the examiner consider the November 2008 private medical opinion from Dr. C.L.R., and reconcile this opinion with the March 2003 VA examination.  This action was not undertaken by the VA examiner.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (determining that a medical opinion that contains only data and conclusions is accorded no weight).  Thus, the Board finds the examination to be inadequate.  

Therefore, the RO did not substantially comply with the Remand directives.  The Board must again remand this claim for these actions to be accomplished.  Stegall, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's private treatment records from Dr. J.R.R.  An authorization (on VA Form 21-4142) to obtain these records, dated in December 2011, is currently in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA outpatient treatment records from the San Juan, the Commonwealth of Puerto Rico, VAMC, since April 2003.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.
3.  The RO shall ask the original December 2011 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current acquired psychiatric disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed schizophrenia, or any other diagnosed acquired psychiatric disorder, was incurred in or is related to his military service from October 1976 to February 1977, and from June 1979 to December 1980?

(b)  Discuss and reconcile the March 2003 VA examination report, which found that the Veteran's acquired psychiatric disorder was not related to his military service, with the November 2008 private medical opinion from Dr. C. L. R., which indicated that the Veteran entered the prodromal phase of schizophrenia by 1981 and that his schizophrenia was related to his military service.

In forming his/her opinion, the examiner is asked to consider the lay statements of record (including the Veteran's, the Veteran's relatives, and the Veteran's neighbors) regarding the progression of the Veteran's acquired psychiatric disorder, and comment on whether these statements make sense from a medical point of view.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled at, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



